Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4-6,8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimishima (JP 2014088306 A) as cited in the machine translation provided herein and further in view of Yagi (US 20090162608 A1) and/or Sun Jinpo (CN 202988952 U) and further in view of Tokunga et al. US 20140366581).
Regarding claims 1 and 4-5, Kimishima discloses a method of making an alkali-free glass:
 As a glass plate for liquid crystal display and a glass plate for organic EL (Electro-Luminescence), a non-alkali glass substrate containing substantially no alkali metal oxide or an alkali trace glass substrate containing only 2% or less of alkali metal oxide Is preferably applied.

In a third preferred embodiment of the method for producing a glass substrate, the glass substrate has a total content of Li 2 O, Na 2 O, and K 2 O of 0 to 2% by mass.

Kimishima discloses the composition of:
A glass substrate consists of a composition shown below, for example. In the following composition ratios,% means mass%.SiO 2: 50~70%,Al 2 O 3: 5~25%,B 2 O 3: 0~15%.In addition, you may include arbitrarily the composition shown below.MgO: 0 to 10%,CaO: 0 to 20%,SrO: 0 to 20%,BaO: 0 to 10%,ZrO 2: 0~10%.

Thus overlapping with the disclosed composition of claim 1 with sufficient specificity.
Kimishima discloses the method comprising a step of preparing a raw batch material substantially not containing arsenic or antimony:
As 2 O 3 , Sb 2 O 3 and PbO are not substantially contained
Kimishima discloses preparing raw batch material and adding cullet
The glass substrate was manufactured by the overflow down draw method by controlling the cullet ratio according to the method for manufacturing the glass substrate of the present invention described above

a cullet having a β-OH value of 0.24 / mm

Kimishima discloses the prepared batch is heated by burner combustion, see burners 112in Fig below

    PNG
    media_image1.png
    364
    574
    media_image1.png
    Greyscale


Kimishima discloses the temperature is adjusted in the clarification (102), or refining tank, separate from the combustion melting (101) Kashima discloses an overflow, fusion, down-draw process see at least Fig below

    PNG
    media_image2.png
    476
    632
    media_image2.png
    Greyscale

Kishmina fails to disclose the limitation of claim 1 requiring, “prior to the step of electric melting, the prepared raw material batch is heated by using radiation heating by burner combustion, and in the step of electric melting, only electric heating is conducted.”
In an analogous art of melting non-alkali glass, Tonkunga  recognizes a problem in the art that non-alkali glasses can cause increased risk of electric heating current flowing into the refractory and increase risk of corrosion [0035].  Tokunga suggests preheating raw materials to a predetermined temperature with combustion flame arranged upper a melting furnace, and electrically heating a molten glass in a melting furnace via electrodes to suppress erosion of refractory.
Therefore it would be obvious to one of ordinary skill in the art to heat the raw batch material to a predetermined temperature via combustion followed by electric melting via electrodes in a melting furnace as motivated by suppressing erosion of the refractory.
Kimishima and Tokunga fails to disclose the electrode is a molybdenum electrode.
It would be obvious to one skilled in the art to use a molybdenum electrodes specifically because molybdenum electrodes are known by one skilled in the art as electrodes suitable for the processing of glass specifically alkali-free or having no arsenic or antimony refining agents as evidenced by Yagi [0136], Sun Jinpo Abstract.
Regarding claim 3, Kimishima fails to disclose adding chloride to the raw batch material.
Tokunaga discloses a chloride is added to the raw material batch [0107] for improving meltability, clarity and formability. It would be obvious to one skilled in the art at the time of the invention to add chloride to the raw batch material as motivated by improving meltability, clarity and formability.
Regarding claim 8, Kimishima discloses the β-OH value of the glass being 0.25/mm or less, thus the batch necessarily is adjusted to obtain this value
The β-OH value of the glass substrate is preferably 0.45 / mm or less, more preferably 0.35 / mm or less, further preferably 0.30 / mm or less, 0.25 / Mm or less is more preferable

Regarding claim 9, Kimishima discloses a strain point of 680 degrees Celsius or higher thus sufficiently overlapping with the claimed range of claim 9

 the strain point to, for example, 680 ° C. or higher

Regarding claim 10, Kimishima discloses the thermal shrinkage rate is preferably 70ppm or less and preferably 10-70 ppm which overlaps the thermal shrinkage rate of 25 ppm or less.
Regarding claim 11, Kimishima discloses a glass substrate on which LTPS · TFT, and has the overlapping properties with the claimed glass substrate.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, 8-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20120137736 [0041] burner integrated with introduction of batch
US 20120159992 [0025]
US 20120159994 [0062] combustion or electrodes
US 2020331789 same assignee- same method of melting, reducing moisture
US20180141849-Nippon [0022]
US 9815726 35 (13): electric melter ,cullet, additional feedstock, 64 batch feeder (16): preheated through exhaust stack 24
US20140075995 alkali-free glass, exhaust heating of batch- interacts with water [0015] MgO acts to reduce acid/ low solubility in water
US 20130239618 Fig 8 [0006] and/or combustion, electric, burner 1 for raw material [0073], not limited to spot shown, electrodes in melter [0065], embodiment 10B burner 5 separated and to heat batch material, electrodes 9 [0082]
US2019/0185368 [0058] alkali-free glass, [0059] combustion and electrical, [0060] beta OH controlled
US201120216571 burner 24 at raw material, electrical furnace.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741